  Case 14-27147        Doc 54    Filed 09/18/20 Entered 09/18/20 10:21:32           Desc Main
                                   Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:                                           Case No. 14-27147

 Ruben Craddock, Jr.
                                                  Chapter 13

 Debtor.                                          Hon. Judge Jacqueline P. Cox

                            NOTICE OF FAILURE TO COMPLY

VIA ELECTRONIC NOTICE:

          Ernesto D. Borges
          Borges and Wu, LLC
          105 W Madison Street, 23rd Floor
          Chicago, IL 60602

          Tom Vaughn
          55 E. Monroe Street, Suite 3850
          Chicago, IL 60603

VIA U.S. MAIL:

          Ruben Craddock, Jr.
          305 N. Lind
          Hillside, IL 60162

PLEASE TAKE NOTICE that the Debtor has failed to comply with the provisions set forth in
the Order of this Honorable Court dated June 8, 2015, and hereto attached. In accordance with
said Order, US Bank Trust, N.A., as Trustee of Igloo Series III Trust mailed notification of non-
compliance to all required parties on August 31, 2020. The Debtor did not cure the default within
the time specified in said Notice.

THEREFORE, the automatic stay has been modified and Bankruptcy Rule 4001(a)(3) waived,
as to US Bank Trust, N.A., as Trustee of Igloo Series III Trust, its successors
  Case 14-27147       Doc 54     Filed 09/18/20 Entered 09/18/20 10:21:32           Desc Main
                                   Document     Page 2 of 2



and/or assigns, as to a certain mortgage upon real estate, with a common address of 305 N. Lind
Avenue, Hillside, IL 60162.

 Dated: September 18, 2020                        Respectfully Submitted,

                                                  Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Notice upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on September
18, 2020, before the hour of 5:00 p.m.

                                                  Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Movant
